Citation Nr: 0638423	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-39 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
pyelonephritis with mild hypertension and hypertensive 
cardiovascular disease, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased disability evaluation for 
tender scar, right lower quadrant, residual of surgical 
exploration of pelvic mass associated with stricture of 
ureter, hydronephrosis and hydroureter, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2004 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran's pyelonephritis with mild hypertension and 
hypertensive cardiovascular disease is inactive with normal 
renal functions and is not manifested by constant albuminuria 
with some edema, definite decrease in kidney function, or 
hypertension with diastolic pressure predominantly 120 or 
more.  

2.  The veteran's tender scar, right lower quadrant, residual 
of surgical exploration of pelvic mass associated with 
stricture of ureter, hydronephrosis and hydroureter, does not 
affect abdominal wall movement, is not associated with 
underlying soft tissue damage, and does not exceed 6 square 
inches (39 sq. cm.).  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected pyelonephritis with mild hypertension and 
hypertensive cardiovascular disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, 
Diagnostic Code 7101 (2006); 38 C.F.R. § 4.115b, Diagnostic 
Code 7502 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected tender scar, right lower quadrant, residual 
of surgical exploration of pelvic mass associated with 
stricture of ureter, hydronephrosis and hydroureter, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection was initially granted for hydronephrosis 
and hydroureter by history with a noncompensable evaluation 
under 38 C.F.R. § 4.115b, Diagnostic Code 7509, effective 
April 17, 1975.  See December 1976 rating decision.  Since 
the initial grant, the disability has been re-characterized 
and the ratings increased under various diagnostic codes.  
See June 1989, February 1996, and June 2000 rating decisions.  
Service connection for tender scar, right lower quadrant, 
residual of surgical exploration of pelvic mass associated 
with stricture of ureter, hydronephrosis and hydroureter, was 
granted with a noncompensable evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, effective December 19, 1990.  
See April 1991 rating decision.  

The veteran has appealed the February 2004 rating decision 
that continued the 30 percent evaluation for pyelonephritis 
with mild hypertension and hypertensive cardiovascular 
disease assigned pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7101 and 38 C.F.R. § 4.115b, Diagnostic Code 7502, 
effective September 18, 1995, and the 10 percent evaluation 
for tender scar, right lower quadrant, residual of surgical 
exploration of pelvic mass associated with stricture of 
ureter, hydronephrosis and hydroureter, under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  He contends that he is 
entitled to a rating in excess of 30 percent for service-
connected pyelonephritis with mild hypertension and 
hypertensive cardiovascular disease because he has a cyst on 
his right kidney.  He also contends that the 10 percent 
assigned for his service-connected tender scar, right lower 
quadrant, residual of surgical exploration of pelvic mass 
associated with stricture of ureter, hydronephrosis and 
hydroureter, fails to adequately compensate him for the 
effects of that disability, since he suffers pain while 
sleeping if he turns over, if he lies on his right side too 
long, and when urinating.  See February 2004 notice of 
disagreement (NOD); November 2004 VA Form 21-4138.  

I.	Increased rating for pyelonephritis with mild 
hypertension and hypertensive cardiovascular disease 

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7502, chronic 
nephritis is to be rated as renal dysfunction.  The rating 
criteria for renal dysfunction are set forth in 38 C.F.R. § 
4.115a.  The next highest rating (60 percent) requires 
evidence of constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.  A 40 
percent evaluation is assigned under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 if the diastolic pressure is 
predominantly 120 or more.  

The veteran underwent a VA compensation and pension (C&P) 
genitourinary examination in March 2004, at which time his 
claims folder was reviewed.  The veteran reported having high 
blood pressure for over 40 years, for which he takes 25mg of 
hydrochlorothiazide and 40mg of fosinopril per day.  He 
denied a history of myocardial infarction or known heart 
problems, but complained of sharp chest pain in the left 
chest area three to four times per week, which is 
nonexertional or could be brought on by movement in certain 
ways, and is resolved in 10 to 15 minutes.  The veteran 
denied syncope and any paroxysmal nocturnal dyspnea.  He 
reported being able to walk one mile before needing to stop, 
occasional dizziness if he stands up too fast, dyspnea on 
exertion, fatigue, and peripheral swelling.  The veteran 
indicated that he believed his kidney condition had worsened 
because he has a cyst on his right kidney.  He also reported 
a known history of renal calculi and having passed stones, as 
well as occasional dysuria and daily, aching, throbbing-type 
pain in his right flank.  

Basic metabolic panel revealed normal renal function.  
Complete blood count (CBC) revealed no anemia and a 
urinalysis done in March 2004 was normal.  A urine culture 
revealed 12,000 gram-positive cocci, questionable 
contaminant.  A CT of the abdomen stone protocol done in 
March 2004 revealed a tiny calcification at the superior 
aspect of the right kidney, otherwise, the kidneys and ureter 
showed no stones.  There was no definite dilation of the 
renal collecting system or ureters, bilaterally, but small 
bilateral cysts were noted.  A December 2003 sonogram of the 
kidneys revealed normal kidney size; a lesion at the left 
lower pole of the right kidney with the characteristics of a 
simple cyst was noted, but there was no hydronephrosis.  A 
December 2003 echocardiogram revealed mild left ventricular 
hypertrophy with an ejection fraction (EF) of 55 percent.  
The veteran was diagnosed with pyelonephritis, inactive, with 
normal renal functions; essential hypertension, with mild 
hypertensive cardiovascular disease (HCVD) (estimated METS 
greater than 7 but not greater than 10, EF 55 percent); renal 
calculi (not caused by pyelonephritis); bilateral small renal 
cysts (not caused by pyelonephritis); and benign prostatic 
hypertrophy (BPH) (not caused by pyelonephritis).  

The evidence of record does not support the assignment of a 
rating in excess of 30 percent for pyelonephritis with mild 
hypertension and hypertensive cardiovascular disease.  
Although treatment records from the VA Medical Center (VAMC) 
in Jackson reveal that the veteran sought treatment at the 
urology clinic due to microscopic hematuria, obstructive 
voiding symptoms and a right renal cyst, see e.g., December 
2003 urology clinic note, there is no evidence that he has 
constant albuminuria with some edema or definite decrease in 
kidney function.  In fact, the VA examiner noted that there 
was no evidence of chronic pyelonephritis and no known 
residuals relating to pyelonephritis.  The examiner further 
noted that the veteran had normal renal function and that the 
bilateral small renal cysts were not caused by 
pyelonephritis.  In addition, there is no evidence that the 
veteran's hypertension has been manifested by diastolic 
pressure readings predominantly 120 or more.  Rather, the 
veteran's VAMC records reflect diastolic pressure readings 
ranging between 68 and 77; during the March 2004 VA 
examination, the veteran's blood pressure was 132/80, 126/76 
while sitting, and 134/74 while reclining.  In the absence of 
evidence that the veteran has constant albuminuria with some 
edema, definite decrease in kidney function, or diastolic 
pressure of 120 or more, the criteria for a rating in excess 
of 30 percent are not met under 38 C.F.R. §§ 4.104, 
Diagnostic Code 7101 and 38 C.F.R. § 4.115b, Diagnostic Code 
7502 (2006).  

The Board is aware that a new note (3) was added to 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, effective October 6, 2006.  71 
Fed. Reg. 52457, 52460.  This new note instructs to evaluate 
hypertension separately from hypertensive heart disease and 
other types of heart disease.  A specific regulation 
concerning evaluation of nephritis, however, provides that 
separate ratings are not to be assigned for disability from 
disease of the heart and any form of nephritis, on account of 
the close interrelationships of cardiovascular disabilities, 
but it does provide that in the event that chronic renal 
disease has progressed to the point where regular dialysis is 
required, any coexisting hypertension or heart disease will 
be separately rated.  38 C.F.R. § 4.115.  Thus, even though 
the new note to Diagnostic Code 7101 provides for the 
assignment of separate evaluations for hypertension and 
hypertensive heart disease, the separate rating of the 
veteran's kidney disability and his hypertensive heart 
disease is specifically precluded by 38 C.F.R. § 4.115.  
Under Diagnostic Code 7007, for hypertensive heart disease, 
the reported estimated METS greater than 7 but not greater 
than 10 would support only a 10 percent rating.  Also, the 
ejection fraction of 55 percent is insufficient for the 
assignment of a 60 percent rating under that diagnostic code, 
for which an ejection fraction of 30 to 50 percent is 
required.  As the evidence does not support a rating higher 
than the current 30 percent rating using the criteria of 
Diagnostic Code 7007, and a separate, compensable rating 
using Diagnostic Code 7007 is precluded by 38 C.F.R. § 4.115, 
there is no benefit to the veteran in the consideration of 
Diagnostic Code 7007.  Hence, there is no prejudice to the 
veteran in not remanding this matter to the RO for 
consideration of the new note (3) added to Diagnostic Code 
7101.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby). 

II.	Increased rating for tender scar, right lower quadrant, 
residual of surgical exploration of pelvic mass 
associated with stricture of ureter, hydronephrosis and 
hydroureter

The rating criteria used to evaluate scars is found at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (2006).  
The veteran has consistently been rated under Diagnostic Code 
7804, which provides the criteria for superficial scars that 
are painful on examination.  The maximum rating available is 
10 percent; as such, an increased rating is not available 
under Diagnostic Code 7804.  

Despite the fact that the veteran is already receiving the 
maximum rating of 10 percent, consideration must be given to 
whether there are other manifestations of the service-
connected scar that would support the assignment of a 
separate, compensable evaluation under another diagnostic 
code.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(impairments associated with a veteran's service-connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation).  

The veteran underwent a VA C&P scars examination in March 
2004.  He reported that the scars will itch and that one, 
which is depressed, will become irritated with some foul odor 
and become sore secondary to sweating within the scar.  
Physical examination revealed three scars.  One was located 
in the right upper quadrant and was approximately nine inches 
in length by one quarter of an inch in width.  This scar was 
circumferential with no chronic skin changes, was not affixed 
to underlying tissues, and was slightly sensitive and itched, 
but without evidence of scaling or of any trauma and 
scratching.  The second scar was located in the right lower 
quadrant and was six inches in length, flat, hypopigmented, 
slightly sensitive to touch without chronic skin changes, and 
not affixed to underlying tissue.  The third scar was located 
at the proximal end of the right lower quadrant scar and was 
three inches with a depression in the middle, in which there 
was some irritation indicative of a rash and some adhesion to 
the underlying tissue.  This area stays somewhat secluded and 
moist and would become irritated from some exfoliation of the 
skin.  No odor was present, but the examiner noted that it 
could easily be the case because it is within the fold of the 
skin.  None of the scars were found to affect abdominal wall 
movement.  An impression of scars secondary to surgery for 
abdominal mass and stricture of ureter was made.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 provides the 
criteria for rating disfiguring scars of the head, face, or 
neck and does not apply in this situation as the veteran's 
scar is located in his abdominal area.  Diagnostic Code 7801 
rates scars that are deep, or that cause limited motion, 
based on the area of the scars.  The minimum compensable 
rating of 10 percent would require an area or areas exceeding 
6 square inches (39 sq. cm.).  Diagnostic Code 7802 rates 
scars that are superficial and that do not cause limited 
motion, based on the area of the scars, with an area or areas 
of 144 square inches (929 sq. cm.) or greater required to 
support the sole compensable rating of 10 percent.  
Diagnostic Code 7803 provides a 10 percent rating for a 
superficial, unstable scar, and Diagnostic Code 7805 provides 
for other scars to be rated based on the limitation of the 
affected part.  

None of the evidence of record supports a separate, 
compensable rating under any of the above-described 
diagnostic codes.  Diagnostic Codes 7801 and 7802 do not 
apply because there is no evidence of any underlying soft 
tissue damage so as to classify the veteran's scar as deep.  
Nor does the measured area of nine inches by one quarter of 
an inch meet that required for a compensable evaluation.  
Diagnostic Codes 7803 and 7805 are not applicable because 
although the scar in the right upper quadrant is slightly 
sensitive and itches, there is no evidence of scaling, trauma 
or scratching, it has not been described as unstable, and it 
does not affect abdominal wall movement.  See March 2004 VA 
C&P scars examination report.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the adverse rating decision that is 
the subject of appeal, the veteran was advised of the 
necessary evidence to substantiate his increased rating 
claims; that VA would assist him in obtaining additional 
information and evidence; and of the responsibilities on both 
his part and VA's in developing the claims.  See October 2003 
RO letter.  An August 2004 statement of the case (SOC) 
informed him of the need to send any pertinent evidence in 
his possession.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  Although the 
veteran has not been provided notice as to the appropriate 
disability rating or effective date of any grant of service 
connection, there is no prejudice in proceeding with the 
issuance of a final decision as his claims for service 
connection were substantiated years ago, his claims for 
earlier effective dates were denied in September 1999, and he 
was subsequently given notice and an opportunity to provide 
information, evidence and argument concerning a higher 
rating.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant VA treatment records have been obtained 
and the veteran was afforded several appropriate VA 
examinations in connection with his claims.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

A disability evaluation greater than 30 percent for 
pyelonephritis with mild hypertension and hypertensive 
cardiovascular disease is denied.

A disability evaluation greater than 10 percent for tender 
scar, right lower quadrant, residual of surgical exploration 
of pelvic mass associated with stricture of ureter, 
hydronephrosis and hydroureter, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


